Title: To James Madison from Josef Yznardy, 12 September 1804 (Abstract)
From: Yznardy, Josef
To: Madison, James


12 September 1804, Cádiz. “The anteceding is Copy of what I had the pleasure of addressing you; contents confirm I have now to communicate you that the Sickness at Malaga, has proved to be quite Malignant, and the day the Post left it, upwards of 400 Inhabitants were swept off, and what is worse it is already spread in the Kingdom of Granada, Velez Malaga & other Places.
“We have had such a great Scarcety of Wheat & Flour, that the first was sold at 8 Cents ⅌ lb & the latter at 18$ ⅌ Barrel, but large quantitys having dropped in, the prices have lower’d 30 ⅌Ct. but notwithstanding I am fearfull that we will suffer at the fall of the Year great Scarcetys.
“I have been under the necessity to value on your goodselve for the Sum of—
$1500.. .. .. Spanish milled Dollars at 30 days Sight favour of Mr. Anthony Terry against the ballance in my favour agreable to the Accounts of disbursements I forwarded you under date of the 26th. January last.
I make no doubt Sir but you will be so good as to give the necessary orders that said Draft should be punctualy paid by the Treasurer of the Department where it corresponds, as likewise that you will order my said Accounts to be finally terminated; for certainly if I was not in want I would by no means take the liberty of drawing without receiving your orders; therefore I depend that due honour will be paid to said Bill leaving it to the Credit of said Acct.”
Adds in a postscript: “Government Notes. 37½% loss.” Adds in second postscript: “I most earnestly request that in case there should be any impediment for the payment of my draft, you will be so obliging as to order it to be paid, under a formal promise that on receipt of the advise I will refund the amount; for if it should be proteste⟨d⟩ my Credit would suffer greatly & would have to pay 25 ⅌Ct. damages.”
